COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Miguel Zaragoza Fuentes v. Evangelina Lopez Guzman
                          Zaragoza

Appellate case number: 01-16-00251-CV

Trial court case number: 2014-30215

Trial court:              245th District Court of Harris County

       Stewart Gagnon, Joy Soloway, Lauren Brogdon, and Norton Rose Fulbright US
LLP (collectively, “withdrawing counsel”) have filed an unopposed motion to withdraw as
counsel in this case for Elsa Esther Carrillo Anchondo, Ezar Management, LLC, Ezar
Properties, LP, Abbingdon Marine, Inc., Dade Aviation, Inc., and Eagle Ridge Properties,
LLC. See TEX. R. APP. P. 6.5. Counsel’s motion informs the Court that (1) Elsa Esther
Carrillo Anchondo, Ezar Management, LLC, Ezar Properties, LP, Abbingdon Marine, Inc.,
and Eagle Ridge Properties seek to substitute John P. Mobbs as their counsel of record;
and (2) Dade Aviation, Inc. has not identified substitute counsel. The motion is granted.
      It is ordered that the Clerk of this Court (1) substitute John P. Mobbs for
withdrawing counsel as counsel of record for the parties that have engaged him as their
counsel and (2) remove withdrawing counsel as counsel of record for Dade Aviation, Inc.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                       Acting individually

Date: June 2, 2016